Citation Nr: 1615209	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  07-29 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for lupus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for kidney disease, to include as secondary to herbicide exposure, lupus, and/or diabetes mellitus, type II.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.  He also served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2007 rating decisions of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2006 rating decision, the RO denied service connection for lupus and a kidney disorder.  In a July 2007 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent rating, effective from September 2006.  The Veteran subsequently perfected his appeal of those determinations.  

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The issues on appeal, in pertinent part, were adequately explained to him and the submission of evidence which he may have overlooked and which may have been advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c).  In November 2013 correspondence, the Veteran's service representative waived agency of original jurisdiction (AOJ) review of the evidence added to the claims file and Virtual VA record since an August 2011 supplemental statement of the case (SSOC) was issued.  

The issue of entitlement to a rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.  

FINDINGS OF FACT

1.  The Veteran had service in Vietnam.  
 
2.  There is no competent evidence of record that shows the Veteran had lupus prior to service, in service, or for many years thereafter; and there is no competent evidence showing that lupus is related to service, to include as due to herbicide exposure.  

3.  There is no competent evidence of record that shows the Veteran had a kidney disorder in service, or for many years thereafter; and there is no competent evidence showing that a kidney disorder is related to service, to include as due to herbicide exposure, or is due to or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  Lupus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015). 
 
2. A kidney disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service, including from herbicide exposure in Vietnam, nor the result of or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issues decided herein on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  All identified and authorized records relevant to the matters on appeal decided herein have been requested or obtained.  These records include service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements and his hearing testimony in support of his claims.  Social Security Administration records were also sought and associated with the claims record.  

The Veteran underwent VA examinations in August 2015 for his lupus and kidney disorders.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2015 examination reports with opinions were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on the records reviewed.  

The Veteran was provided an opportunity to set forth his contentions during a Travel Board hearing in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The VLJ remanded the instant claims in an effort to allow for a search of possible missing records that the Veteran had alluded to.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and systemic lupus  erythematosus and/or nephritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A claimant who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(b).  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  If the Board finds that there is clear and unmistakable evidence that the Veteran's lupus preexisted service, the Board must then determine whether there is clear and unmistakable evidence that the preexisting lupus was not "made worse" or aggravated in service such that the presumption of soundness has been rebutted.  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(a).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

 Service treatment records are devoid of findings, treatment, or diagnoses related to lupus.  In 1985, 12 years after service discharge, the Veteran was diagnosed with lupus.  

As this is a current disability, what remains to be shown is that this condition was incurred in or aggravated by his active service, to include as based on exposure to herbicides.  

Here, the Veteran contends, in part, that his lupus is the result of service.  A review of the record shows that lupus was not diagnosed in service or within one year of service discharge. 

Additionally, although the Veteran had service in Vietnam, lupus is not a presumptive disease based upon herbicide exposure as set forth in 38 C.F.R. § 3.309.  

The fact that the Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

As noted above, the Veteran was not diagnosed with lupus until 1985, approximately 12 years after separation from service. The record does not include any medical opinion suggesting his lupus arose during service, nor does the Veteran contend such.  The Veteran claims that his lupus is due to exposure to herbicides, or as raised at his Travel Board hearing, maybe he had lupus prior to service and it was not detected in service or until several years after service.  

Service treatment records are entirely silent for any complaints, findings, or treatment for lupus.  None of the medical records after service provided a nexus between the Veteran's lupus and his active service.  

The Veteran raised during his Travel Board hearing the issue of possibly having lupus which preexisted service and that it was not detected until after service.  This contention must fail.  

The medical evidence which includes the Veteran's entrance examination, is showing upon entry, no evidence of lupus, nor any symptoms which would raise a diagnosis of lupus prior to service.  In order to show clear and unmistakable evidence that the Veteran had lupus which was not made worse or aggravated beyond the natural progression of the disease, the disease must first be shown in service.  If, indeed, the Veteran had lupus, which was not shown prior to or in service, and if it was not discovered until 12 years after service, there was no way it "could have", if it existed, been made worse or aggravated beyond the natural progression of the disease if no symptoms were shown in service.  

 Therefore, the Veteran's claim for service connection for lupus must be denied on a direct basis, as preexisting service, and on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a).  

After careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that although the Veteran is presumed to have been exposed to herbicides in Vietnam, lupus is not a presumptive disease to exposure to herbicides.  Moreover, there is no competent evidence linking his lupus to exposure to herbicides in Vietnam.  His assertion that his lupus is linked to exposure to herbicides in Vietnam is based only on his own assertions.  In fact, he testified at his Travel Board hearing that he had been told by medical personnel that lupus had nothing to do with herbicide exposure.  It was his hearing testimony that if his lupus did not preexist service, it must have been the result of herbicide exposure.  

The Veteran is clearly competent to state that he experienced symptoms related to lupus (which he did not assert) in service, and that he continues to experience the symptoms thereof.  However, the Board does not believe the Veteran is competent to attribute any such symptomatology to his lupus.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.  

The Board does not find the Veteran's statements to be credible, as there is internal inconsistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  He claimed his lupus must have been the result of herbicide exposure, with nothing to substantiate that statement.  This is not shown by any competent evidence of record, only the Veteran's statement of such.  His statements are not credible, especially since he stated that medical personnel told him the opposite.  Therefore, his statements lack probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477 (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration an appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The etiology of lupus is a complex medical matter and is not a question which a lay person is competent to answer.  Here, the Veteran is not shown to have any specialized education or training which would qualify him to express such an opinion.  

As such, service connection for lupus as due to herbicide exposure is not warranted, and the claim must be denied on that basis. 

As for the claim for service connection for kidney disease, there was no medical evidence of record showing complaints, findings, or treatment for kidney disease in service or until 12 years thereafter.  Kidney disease also is not a presumptive disease for herbicide exposure, and there is no evidence showing that the Veteran has kidney disease as a result of herbicide exposure.  See Combee.  Kidney disease was not shown by the medical evidence until 1985, and was indicated to be as a result of treatment (medication) provided for lupus.   

The Veteran also testified at his June 2012 Travel Board hearing that his kidney disease is related to diabetes mellitus, which is a presumptive disease of herbicide exposure.  Diabetes mellitus is indeed a presumptive disease of herbicide exposure.  However, there is no medical evidence of record, nor does the Veteran assert, that he has diabetes mellitus.  

Additionally, it is of record that the Veteran's kidney disease is secondary to his lupus treatment.  As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with kidney disease.  With respect to Wallin element (2), the Veteran is not service connected for lupus.  Therefore, service connection is not warranted for kidney disease as secondary to lupus, as lupus is not a service-connected disease.  

Therefore, since there are no findings of kidney disease in service, and kidney disease is not a presumptive disorder of herbicide exposure, and there is no medical evidence of record to show that kidney disease is caused by herbicide exposure, and no findings relating the Veteran's kidney disease to a service-connected disability by way of causation or aggravation, service connection for a kidney disorder on a direct or chronic disease basis, due to herbicide exposure, or in the alternative, secondary to a service-connected disability, is not warranted. 


ORDER

Service connection for lupus, to include as secondary to herbicide exposure, is denied.  

Service connection for kidney disease, to include as secondary to herbicide exposure or a service-connected disability, is denied.  


REMAND

The claim for an initial rating in excess of 30 percent for PTSD, must again be remanded for further development.  In the Board's December 2013 remand, the record showed the Veteran was provided a VA psychiatric examination in October 2012.  It was noted that the examiner did not address the findings of a July 2012 Vet Center report which found the Veteran's PTSD symptoms had caused severe impairment in his social and occupational abilities.  The Veteran underwent a VA PTSD review examination in September 2015.  The examiner did not address the requested information requested in the December 2013 remand.  Additionally, the examiner stated that she had reviewed the record, but she clearly stated that the Veteran's PTSD did not require continuous medication, though the Veteran informed her that he took medication for his disability and the record shows such.  She did not address the inconsistencies between those findings.  Therefore, the September 2015 VA PTSD review examination did not address the directives of the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or private treatment records related to the Veteran's acquired psychiatric disorder (PTSD).   

2.  Following completion of the above, provide the Veteran a new VA PTSD examination from an examiner who has not previously examined the Veteran in relation to this claim, if possible, to address the nature and severity of his service-connected PTSD.  The examiner should identify all manifested PTSD symptoms and reconcile, to the extent possible, reports as to the severity of his PTSD on social and occupational functioning, to include the opinions of his Vet Center care providers in July 2012 with the findings at the October 2012 and September 2015 VA examinations.  Also address the use of medications used for his PTSD symptoms.  Opinions should be provided based on examination findings, the credible lay evidence of prior symptom manifestations and treatment, a review of the medical evidence of record in its entirety, and sound medical principles.  

All findings and conclusions should be set forth in a legible report.  A supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
3.   After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


